Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perrand (U.S. 5,830,975) in view of Burns (EP0969053; reference made to include English machine translation) and of Audenaert (U.S. 20100113670) as evidence by Platamid Hot Melt Adhesives.
Claims 9 and 10 recite product by process limitations. Product by process claims are evaluated to determine the structure the recited process imparts on recited product of Claim 2.  The as-filed specification does not provide evidence the structure of the powder coating of Perrand would be significantly different than that of the same composition which is sprayed on a metal surface which is heated such that it melts the compositions on contact especially in the light of the fact that Perrand and Applicant are both drawn to compositions designed to coat metal surfaces without primers applied to the surface prior to deposition of the composition.  Therefore, the product of Perrand is considered to be the same or substantially identical to that claimed based on the compositional details recited for the reasons outlined below. 
As put forth in previous actions, there is no evidence of record to suggest the structure of a powder coating according to the claimed process, one in which the metal surface is first heated to a temperature high enough to melt the powder composition on contact, compared to a process in which the metal is not heated in a such a fashion prior to powder coating deposition is in any a significantly different structure.
With respect to process of using the powder coating of the prior art above. Perrand and Burns suggest Electrostatic spraying which applies and eventually melts the compositions to form coatings is taught in Column 5 lines 19-Column 6 lines 8 with the melting of the powder taught in Column 6 lines 1-8.  Fluidized beds and melts to the recited temperature is also taught in Column 6 lines 1-15.  Electrically spraying with a zero potential metal surface are taught in Column 5 lines 20-35. No adhesion promoters are used in practicing Perrand.  Perrand exemplifies the compositions as sprayed onto panels (both coating procedures in Perrand require the composition to melt) which reads over the material comprising a metal surface in particular that of automobile steel panels.  As above, the difference between the processes of Perrand and Burns compared to the instantly claimed process is that preheated metal surface as described above.  Again, there is no demonstration that this difference represents a material difference in the structure of the resulting coated metal surface.

Perrand teaches Polyamide 11 and 12 compositions which comprise ethylene-vinyl alcohol (EVOH) and various other additives.  See Example 1, for instance which teaches 400 g EVOH mixed with 1000 g of powdered polyamide 11 (PA11) which has 13 wt% of other additives.  The amount of polyamide 11 with 13 wt% of other additives is 870 g polyamide 11 and 130 parts of the other additives.  Therefore, the total amount of composition is 1400 parts.   PA 11 is 62 wt% (870 / 1400) which meets the claimed range but the EVOH is 28.5 wt% (400/1400) which does not meet the claimed range.
	In Column 2 lines 10-25 Perrand teaches the amount of EVOH used (Polymer A) with the polyamide should be used such that it does not dilute the polyamide too much and generally teaches the amount of EVOH is less than 30 parts per 100 polyamide and more generally 1 to 15 parts EVOH per 100 polyamide.
	Considering the 15 parts EVOH per 100 polyamide applied to the example above as representative the general level of PA and EVOH to be used when practicing the invention of Perrand, the amount of PA is 870.  Ratioing this to 100 parts and 15 parts of EVOH yields (x/870 = 15/100; solve for x = 130.5 parts of EVOH). In other words, when using the 1000 g of polyamide with about 13 wt% of additives in said polyamide as exemplified by Perrand, to achieve 15 parts of EVOH per 100 parts of PA, one would use 130.5 parts of EVOH.  This would roughly suggest the combined range of 1 to 30 parts EVOH would be about 1.3 to 261 parts of EVOH per 1000 of the polyamide with the additive mixture.
Therefore, to be in the suggested range of Perrand, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Perrand by using 1.3 to 261 parts of EVOH per 1000 parts of the polyamide / additive mixture because Perrand suggest such a range as discussed above.  
This would have lead one of ordinary skill in the art to compositions which had, for 15 parts EVOH, 130.5 part EVOH, 130 parts additives and 870 parts polyamide, which is 11.5 wt% EVOH, 11.5 wt% additives and 77 wt% polyamide.  
At 261 parts, similar calculations would yield compositions which have 20.7 wt% EVOH, 10.3 wt% additives and 69 wt% polyamide (261 EVOH, 130 additives and 870 polyamide).
At 1.3 parts EVOH, the amount of PA and additives approaches the amount in just the 1000 based material (13 wt% additives and 87 wt% PA) and the EVOH is present in amount of ~ 0.13 wt%.
Which is to say that Perrand at least suggests a composition for self-adhesive polyamides which do not require a primer coating (Column 1 lines 40-45) of 0.13 wt% - 28.57 wt% of EVOH, 69 wt% - 87 wt% polyamide and balance is generally additives of some nature. (See Example 1 list of additives for instance).
The Polyamide and EVOH ranges overlap those recited by Claim 1 and Perrand teaches self-adhesive polyamides as there is no primer to be used in making them adhere to the metal as discussed above.
Perrand is silent on the hydrophobing agent of Claim 1 represented by a wax (Claim 6).
Burns, working in the field of polyamide metal coating compositions similar to Applicant and Perrand, teaches the use polyolefins used to modify electrostatically applied polyamide coating compositions such that polyamide powder does not fall off during the heating phase (¶[0009]) which leads to better electrostatic behavior (performance) (¶[0010]).  Burns exemplifies polyethylene wax and Fischer-Tropsch waxes (¶[0012]).  Burns teaches both dry blending of the polyolefin wax and extrusion (melt) blending of the wax (¶[0010] and ¶[0022]) both with different maximum amount of wax in the composition. (less than 5 wt% ¶[0010] dry blending and less than 15 wt % extrusion (melt) blending ¶[0022])  The specific amounts to be used are 0.5 to 5 parts per 100 of the polyamide for the dry process and 1 to 10 parts per 100 for the extrusion (melt blending) process) ¶[0005].
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Perrand by adding the wax of Burns for the advantage of producing electrostatically applied polyamide compositions which are less prone to the polyamide powder falling off during the heating phase of the coating process and also have better electrostatic behavior (performance) as taught by Burns as discussed above.  One of ordinary skill in the art would have been motivated to add polyethylene wax or the Fischer-Tropsch wax to the compositions because they are exemplified. 
Using the 870 PA of Perrand as a representative amount of polyamide to be used in practicing Perrand, the amount of wax of Burns to be added would (at the 10 parts upper end of the range) x/870 = 10 / 100; solve for x = 87 parts of wax.  Using the 1400 total parts composition discussed above, would have lead one of ordinary skill in the art to compositions with 1487 parts total which is 5.9 wt% wax, 26.9 wt% EVOH, 58.5 wt% PA and 8.7 wt% other additives.  On the other side of the range using the least amount of EVOH (1001.3 total parts) would result in a composition with 87 parts of wax or 1088.3 total parts, this would include 8 wt % wax, 0.1 wt% EVOH, 79.9 wt% PA and 12 wt% other additives.
Which is to say one of ordinary skill in the art is reasonably suggested range of component in practicing Perrand in view of Burns of (prior to consideration of the copolyamide with 80 to 150 oC melting point):
58.5 wt % to 80 wt% of polyamide
0.1 wt% to 26.9 wt% of EVOH
5.9 wt% to 8 wt% of hydrophobizing agent of a wax.
And 8.7 wt% to 12 wt% of other additives.
These values are with respect to the total amount of the composition. 
With respect to the additional copolyamide with melting point in the range of 80 to 150 oC, Perrand exemplifies additional copolyamides (copolyamide 6/12) (See for instance Example 2) but does not generally teach the melting point of such copolyamides or any other type of property for using them.
Audenaert, working in the field of polyamide melting coating compositions without additional primers similar to Applicant and Perrand, teaches the use of copolyamides with polyamides in metal coating compositions which increase the wet and dry modulus of said compositions.  
As these coating compositions are similar in their desire to coat metals with polyamides such that there is no need for a primer, such wet and dry modulus is reasonably suggested to be a relevant parameter for one of ordinary skill in the art practicing Perrand even though Perrand does not address it specifically.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Perrand by using the copolyamide of Audenaert in place of the copolyamide 6/12 exemplified by Perrand for the advantage of using a copolyamide which is taught to increase the wet and dry modulus of polyamide metal coating compositions without primer as suggested by Audenaert via the examples, graph of Figure 1, and also the results of Table 2 which show acceptable wet and dry modulus using the copolyamide of Audernaert and also EVOH (Comp 6 vs Example 4 and 5 along with the minimum required wet and dry modulus of 2200 MPa (see Abstract)  This would be in addition to the other polyamide used by Perrand as Audernaert teaches these copolyamides are used with polyamides already as above.
A skilled artisan would have a reasonable expectation of success in the above modification because Audernaert exemplifies a comparative composition which has polyamides used by Perrand along with EVOH and the copolyamide of Audernaert that show acceptable wet and dry modulus according to Audernaert’s teachings.
One of ordinary skill in the art would have been motivated to use the Platamid exemplified by Audernaert because it is exemplified.  Such specific Platamid’s melting point is not specifically taught by Audernaert, however, as evidence by Platamid Hot Melt Adhesives, the melting point of the Platamid line is from 85 oC to 150 oC.  Therefore, the specific Platamid used by Audernaert and used in the above modification is reasonably suggested must have a melting point in the range of 85 oC to 150 oC which meets the claimed melting point range.  There is no evidence at this time to suggest otherwise.
The compositions of Audernaert (such as that of Comparative example 6 which is closest to Perrand’s) use 250/1810 = 13 wt% of the copolyamide Platamid.  Therefore, one of ordinary skill in the art is motivated to use similar amount of a Platamid in the above modification of Perrand.
As above one of ordinary skill in the art is reasonably suggested range of component in practicing Perrand in view of Burns of:
58.5 wt % to 80 wt% of polyamide
0.1 wt% to 26.9 wt% of EVOH
5.9 wt% to 8 wt% of hydrophobizing agent of a wax.
And 8.7 wt% to 12 wt% of other additives.
Along with about 13 wt% of the Platamid copolyamide. 
These all overlap or otherwise meet the ranges and components of Claim 2.

In the event that Applicant should elect to incorporate limitations of claims which depend from the process of Claim 2 to overcome the product by process rejection, the above compositions reads over the further limited Claim 4 composition.   PA 11 and PA 12 are both exemplified by Perrand (see examples) which meets the limitation of Claim 3.  The exemplified composition of Perrand (for example, Example 1) has less than 20 wt% fillers (Example 1 has 9.6 wt% fillers) which meets the limitation of Claim 5. Wax reads over the wax of Claim 6.
The epoxy sulfonamide compound (B) of Perrand is optional and not used in Example 1 for instance. (See also Column 3 lines 50-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice the invention of Perrand and Burns as discussed above without the epoxy-sulfonamide compound (B) because such a configuration is exemplified and also Perrand teaches it as optional.  This reads over the lack of epoxy compound of Claim 7.
The additional additives exemplified by Perrand include pigments which reads over Claim 8.
These ranges read over those of composition of Claim 2 which reads over the product by process coating of Claim 9. No adhesion promoters are used in practicing Perrand which reads over Claim 10’s lack of primer (Column 1 lines 1-55 of Perrand at least).
Claim 16 is also read over by the above composition for the same product by process reasons as above in Claims 9/2. Perrand exemplifies the compositions as sprayed onto panels (both coating procedures in Perrand require the composition to melt) which reads over the material comprising a metal surface in particular that of automobile steel panels which reads over the uses of Claim 17.  As above, the difference between the processes of Perrand and Burns compared to the instantly claimed process is that preheated metal surface as described above.
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
Allowable Subject Matter
Claim 2-8, 12-15, 18-19 are allowed.  The closet prior art is Perrand (U.S. 5,830,975) which teaches the method of electrospray and then heat to melt the polyamide to produce the metal coating and also the fluidized bed method.  Perrand does not teach or suggest the method of heating the metal first then spraying nor does Audernaert (U.S. 20100113670) which is a stoved powder coating method.  Both Perrand and Audernaert appear drawn to compositions specifically used in these processes and benefits derived from using these processes.  While stoved powder coatings are known (ones in which the metal to be coated is heated first then sprayed), there is no teaching or suggestion these specially designed compositions would arrive at the same benefits in a stoved powder coating process with a reasonable expectation of success.  As such one of ordinary skill in the art would only arrive at the claimed method of Claim 14 through the benefit of hindsight.


Response to Arguments
Applicant’s claim amendments and remarks filed with RCE on May 4, 2022 have been fully considered but are not sufficient to move the application to allowance.  Applicant’s claim amendments taken previously indicated allowable subject matter but introduced product by process limitations to Claims 9 and 10 which were never previously presented.  Additionally, Claims 16 and 17 were also product by process claims but improperly not previously subject to rejection.  These claims are now rejected under product by process consideration as Claims 9 and 10.  Previous §112 rejections were overcome via cancelation of claims.

Applicant’s remarks filed May 4, 2022 have been fully considered but are not completely persuasive.  The introduction of product by process limitations has necessitated new rejections for the affected claims even though the claims depend from allowed process claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759